Citation Nr: 1020489	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-02 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability, discogenic disease of the lumbar spine, on 
an extra-schedular basis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) 
originated from March 2002 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

As support for his claim for a higher rating for his low back 
disability, the Veteran testified at a hearing at the RO in 
May 2006 before the undersigned Veterans Law Judge of the 
Board, also commonly referred to as a Travel Board hearing.  
During that hearing, the Veteran submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

Subsequently, in November 2006, the Board remanded the claim 
to the RO via the Appeals Management Center (AMC) for 
additional development and consideration.  In January 2008, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claim and returned the file to the 
Board for further appellate review.

In May 2009, the Board issued a decision denying a schedular 
rating higher than 40 percent for the Veteran's low back 
disability, so that issue is no longer on appeal.  However, 
the Board then referred the claim to the Director of 
Compensation and Pension Service to determine whether the 
Veteran alternatively is entitled to an extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1).  In September 2009, a 
designate of the Director of Compensation and Pension Service 
determined that an extra-schedular rating for this disability 
is not warranted.  And based on that conclusion, the AMC 
issued another SSOC in November 2009 denying the claim on 
this special alternative basis.



Since, however, evidence suggests the Veteran may be 
unemployable because of his service-connected disabilities, 
including his low back disability at issue in this appeal, 
the Board must also determine whether he is entitled to a 
TDIU.  In making this necessary additional determination, 
medical evidence requested to adjudicate this additional 
derivative claim may, in turn, influence the outcome of his 
claim for a rating higher than 40 percent for his low back 
disability on an extra-schedular basis.  Therefore, both 
claims must be remanded to the RO via the AMC.


REMAND

In May 2003 the RO denied the Veteran's claim for a TDIU.  
Following notification of that decision, he initially sought 
appellate review but then withdrew his appeal of this claim 
during his May 2006 hearing.  More recently, however, it 
appears that he has once again raised this claim in seeking 
the maximum rating for his low back disability.  In support 
of this claim, an October 2007 VA examination report includes 
a medical opinion indicating his lumbar strain, lumbar 
discogenic disease, and lumbar spondylosis "preclude him to 
work or obtain gainful employment due to poor tolerance for 
standing, sitting, driving or ambulating."  He reportedly 
has been unemployed since 2001 or thereabouts, at least in 
part because of his low back disability.  He also began 
receiving disability benefits at that time from the 
Social Security Administration (SSA), on account of his 
arthritis, and his reported history states that he stopped 
working as an accountant due to his inability to sit or stand 
for more than 10 minutes at a time.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that once a 
claimant:  (1)submits evidence of a medical disability, (2) 
makes a claim for the highest possible rating, and (3) 
submits evidence of unemployability, an informal TDIU claim 
is raised under 38 C.F.R. § 3.155(a).



In an even more recent precedent case, Rice v. Shinseki, 22 
Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans 
Claims explained that if the Board determines the TDIU claim 
requires further development before being adjudicated, the 
appropriate disposition is to remand the TDIU claim.  So, 
under the circumstances presented, the Board finds that this 
additional TDIU claim must be adjudicated by the RO/AMC prior 
to appellate review by the Board.  But see VAOPGCPREC 6-96 
(Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001), wherein 
VA's Office of General Counsel clarified that remanding the 
derivative TDIU claim does not necessarily preclude the Board 
from going ahead and deciding the claim for a higher rating 
for the disability that formed the basis of the TDIU claim.  
The Board already has, in part, adjudicated the claim for a 
higher rating for the low back disability in its May 2009 
decision, albeit just on a schedular versus extra-schedular 
basis.

The Veteran does not presently have sufficient ratings for 
his service-connected disabilities to warrant consideration 
of a TDIU under 38 C.F.R. § 4.16(a).  His low back disability 
is rated as 40-percent disabling, and his only other 
service-connected disability, an adjustment disorder with 
depressed mood, is rated as 30-percent disabling.  These two 
disabilities combine to 60 percent.  See 38 C.F.R. § 4.25.  
So he does not satisfy the threshold minimum rating 
requirements of § 4.16(a) because his combined rating must be 
at least 70 percent (since he has more than one service-
connected disability).  But even in this circumstance there 
remains for consideration his possible entitlement to a TDIU 
on an extra-schedular basis under the alternative provisions 
of § 4.16(b).

Before adjudicating this derivative claim, however, a medical 
opinion is needed to assist in determining whether the 
Veteran's service-connected disabilities preclude all forms 
of substantially gainful employment given his level of 
education and prior work experience, etc.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for VA 
examination to determine whether his 
service-connected low back and psychiatric 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment.

To facilitate making this important 
determination, have the designated 
examiner review the claims file for the 
pertinent medical and occupational 
history, including a complete copy of this 
remand.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
are:  (1) discogenic disease of the lumbar 
spine, rated as 
40-percent disabling, and (2) adjustment 
disorder with depressed mood, rated as 30-
percent disabling.

Consider the Veteran's level of education 
and prior work experience and training, 
though not his age or employment handicap 
as a result of disabilities that are not 
service connected, so unrelated to his 
military service.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



2.  Then, in light of the additional 
evidence, adjudicate the claim for a TDIU, 
considering both 38 C.F.R. § 4.16(a) and, 
alternatively, the special provisions of 
§ 4.16(b).  Also, if necessary, 
readjudicate the claim for a rating higher 
than 40 percent for the low back 
disability on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  If either 
claim is are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


